FILED
                               FOR PUBLICATION                             MAR 26 2015

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ADAM RICHARDS; SECOND                            No. 11-16255
AMENDMENT FOUNDATION;
CALGUNS FOUNDATION, INC.;                        D.C. No. 2:09-cv-01235-MCE-
BRETT STEWART,                                   DAD

              Plaintiffs - Appellants,
                                                 ORDER
  v.

ED PRIETO; COUNTY OF YOLO,

              Defendants - Appellees.


THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel disposition shall

not be cited as precedent by or to any court of the Ninth Circuit.